
	
		II
		111th CONGRESS
		1st Session
		S. 2445
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  leather upper footwear.
	
	
		1.Certain leather upper footwear
			(a)In GeneralSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Other footwear with outer soles of rubber, plastic, leather, or
						composition leather and uppers of leather, not covering the ankle, valued at
						more than $2.50 per pair, other than house slippers, tennis shoes, basketball
						shoes, and the like, the foregoing for persons other than women (provided for
						in subheading 6403.99.90)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
